Case: 13-12472   Date Filed: 02/25/2014   Page: 1 of 10


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12472
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:11-cv-02505-MSS-AEP



SUSAN DAVIS-GRIMPLIN,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 25, 2014)

Before TJOFLAT, MARTIN and PRYOR, Circuit Judges.

PER CURIAM:
                Case: 13-12472        Date Filed: 02/25/2014       Page: 2 of 10


       Susan Davis-Grimplin (“Davis”) appeals the District Court’s judgment

affirming the Social Security Administration’s (“SSA”) denial of her applications

for disability insurance benefits (“DIB”), 42 U.S.C. § 405(g), and supplemental

security income (“SSI”), 42 U.S.C. § 1383(c)(3).

       Davis, now at age sixty, seeks DIB and SSI for the period of November 30,

1994, to March 19, 2003. She has at least a high school education and engaged in

the following past relevant work: cashier, sales clerk, receiving clerk, hostess,

waitress, and prep cook. The ALJ found that Davis had several severe

impairments— among them a bilateral carpal tunnel syndrome 1—during that

November 30, 1994, to March 19, 2003, period, but nevertheless denied relief.

The Appeals Council denied review, and Davis brought this action in the District

Court.2

       1
          The other impairments the ALJ found were: “degenerative disc disease of the lumbar
spine, status-post fusion (1993) and hardware removal (1998), history of shoulder bursitis, . . .
probable degenerative joint disease of the left knee, fibromyalgia, type II diabetes mellitus,
sensory neuropathy, asthma, hiatal hernia, gastroesophageal reflus (GERD), history of peptic
ulcer disease, headaches, obesity, and depression.” Magistrate Judge’s Report and
Recommendation dated February 22, 2013 (R & R), at 4.
       2
          This case has a lengthy and complex procedural history that includes three applications,
five administrative hearings, and three cases in the District Court. Davis first filed her
application for a period of disability and DIB in March 1995, alleging a disability that began on
November 30, 1994. An ALJ issued a partially favorable decision, finding that Davis was
disabled as of her fiftieth birthday, March 20, 2003, but that she was not disabled prior to that
date, and that she needed to demonstrate that she was under a disability on or before December
31, 1998, to satisfy the Social Security Act’s insured-status requirements.
       After an appeal and an administrative remand, a second ALJ found that Davis was not
disabled for the period from November 30, 1994, to March 19, 2003. An appeal to the District
Court resulted in the reversal of that finding and a remand for further consideration because: (1)
the ALJ’s decision did not mention or evaluate Davis’s award of state worker’s compensation
                                                 2
                Case: 13-12472       Date Filed: 02/25/2014       Page: 3 of 10


       In the District Court, Davis argued that the ALJ erred in a number of ways,

by:

      (1) failing to follow the Court’s Remand Order3; (2) posing an improper
      hypothetical [to the Vocational Expert (VE)], especially when the proper
      hypothetical posed, a finding of disability is mandated; (3) failing to find
      Plaintiff disabled under Social Security Ruling (SSR) 83-14; (4)
      improperly analyzing Plaintiff’s obesity; (5) failing to recognize all of
      Plaintiff’s impairments; (6) failing to afford proper weight to Plaintiff’s
      treating physicians; (7) failing to properly consider Plaintiff’s
      fibromyalgia; and (8) failing to properly apply Eleventh Circuit’s pain
      standard.

Magistrate Judge’s Report and Recommendation (R & R) at 7-8 (footnotes

omitted).

       The Magistrate Judge considered these points and, in his R & R to the

District Court, concluded that the ALJ had applied the correct legal standards and


benefits for a permanent and total disability; and (2) the ALJ had not found any residual
functional capacity limitation arising from Davis’s hand problem despite finding that Davis had a
severe impairment of bilateral carpal tunnel syndrome.

         On remand, a third ALJ found as follows: (1) the limited evidence regarding the state’s
worker’s compensation award was conclusory, did not explain the reasons for the award, and, if
adequate, was inconsistent with the evidence in the record; (2) among other things, Davis had a
severe impairment of bilateral carpal tunnel syndrome, and that the combination of Davis’s
issues with her upper and lower extremities and that syndrome suggested that all were severe and
had a combined effect of limiting her ability to less than a reduced range of sedentary work, with
lifting up to 10 pounds, no repetitive overhead reaching, and standing or walking only two hours
in an eight-hour day. The ALJ also found that the evidence did not support any additional
functional limitations based on Davis’s bilateral carpal tunnel syndrome. Then, based on the
VE’s testimony, the ALJ found that there were jobs in significant numbers in the national
economy that Davis could have performed during the period in question, even with her residual
functional capacity, and accordingly denied her applications.
       3
          The District Court remanded the case so the ALJ could (1) identify the functional
limitations caused by Davis’s bilateral carpal tunnel syndrome and (2) consider Davis’s worker’s
compensation as probative evidence of disability or provide an adequate explanation for
disregarding it as such.
                                                3
                Case: 13-12472    Date Filed: 02/25/2014     Page: 4 of 10


that the ALJ’s decision denying Davis’s applications was supported by substantial

evidence. Id.

      Davis objected to the Magistrate’s Judge’s R & R on three grounds:

      (1) [T]he ALJ failed to identify the functional limitations resulting
      from Plaintiff’s bilateral carpal tunnel syndrome, and consequently
      the ALJ failed to incorporate any findings as to Plaintiff’s bilateral
      carpal tunnel syndrome into a hypothetical posed to the
      vocational expert (“VE”). [Referring to the Remand Order, 4]
      Plaintiff argues that the ALJ failed to explain why he did not afford
      the worker’s compensation disability determination great weight. (2)
      [T]here should be an immediate finding that Plaintiff lacked bilateral
      manual dexterity, and such a finding in combination with Plaintiff’s
      other impairments would warrant the conclusion that Plaintiff is
      disabled as a matter of law.” (3) [T]he Magistrate Judge did not
      properly address the ALJ‟s failure to properly apply the Eleventh
      Circuit’s pain standard. . . . [T]he Magistrate Judge improperly
      reasoned that there must be an objective basis for headaches, . . . that
      headaches are a non-exertional impairment and objective evidence is
      not required to establish them as a basis for disabling pain. In
      addition, . . . the Magistrate Judge erred by using daily activities
      as a method of refuting Plaintiff’s pain testimony. Her testimony
      regarding her pain has not been properly refuted and, as such, must
      be accepted as true. Thus, . . . she has satisfied the Eleventh Circuit’s
      pain standard such that her level of pain in combination with all
      impairments proven and not refuted should result in a finding that she
      is disabled.

District Court Order at 4. The District Court rejected Davis’s first ground,

concluding that the Magistrate Judge did not err in concluding that the ALJ

complied with the Remand Order; the ALJ did as ordered and identified the

functional limitations resulting from Davis’s bilateral carpal tunnel syndrome. He

      4
         See Susan J. Davis-Grimplin v. Comm’r of Soc. Sec., 8:08-cv-23-T-24TGW, Dkt. Nos.
17, 18 (M.D. Fla.)
                                            4
              Case: 13-12472     Date Filed: 02/25/2014    Page: 5 of 10


found that the syndrome “significantly limited [Davis’s] ability to perform basic

work activities such as lifting, pushing, reaching, carrying, or handling.” Id. at 5.

The ALJ limited Davis to a reduced range of sedentary work, with lifting up to ten

pounds only and no repetitive overhead reaching.” Id. at 5-6. Addressing the

worker’s compensation issue, the Magistrate Judge properly found satisfactory the

ALJ’s explanation for affording the worker’s compensation determination

practically no weight. The evidence of the worker’s compensation determination

consisted of a “single page conclusory document that was void of any substantive

analysis or explanation of the basis for that determination.” Id. at 7. As for the

hypothetical posed to the VE, the District Court concluded that the Magistrate

Judge had not erred in determining that Davis “did not demonstrate functional

limitations related to her bilateral carpal tunnel syndrome beyond those identified

in the residual functional capacity (“RFC”); and thus, the ALJ did not need to

include any further limitations with respect to manipulation or handling in his

hypothetical to the VE.” Id. at 6.

      The District Court rejected Davis’s second ground, concluding that the

Magistrate Judge did not err in finding the ALJ’s treatment of the issue well-

founded. The record supported the ALJ’s declination to find that Davis “lacked

the good use of both her hands.” Id. Her “medical history indicated that [she]




                                           5
               Case: 13-12472    Date Filed: 02/25/2014    Page: 6 of 10


consistently demonstrated good range of motion and good grip strength of her

wrists and normal fine and gross manipulation.” Id.

        As for Davis’s third ground, the District Court found no error in the

Magistrate Judge’s conclusion that the ALJ properly applied this circuit’s pain

standard in considering Davis’s subjective pain testimony regarding her headaches

and her other impairments. “[S]ubstantial evidence supported the ALJ’s finding

that [Davis’s] impairments did not correlate with [her] subjective complaints.” Id.

at 8.

        In prosecuting this appeal, Davis argues that “the hypothetical [question]

used as a basis for [the ALJ’s] decision was incomplete since no limitation from an

impairment which was deemed to be severe, that of bilateral carpal tunnel

syndrome, was given in [the] hypothetical [question] to the VE.” Appellant’s Br.

at 8. According to Davis, the ALJ should have included a functional limitation of

her hands in the hypothetical question—because he had already been determined

that the syndrome was a severe impairment—and that had he done so, he would

have granted her DIB and SSA applications. Davis also says that the ALJ would

have granted the applications had she supported her argument that the hypothetical

question was incomplete with a statement that the ALJ should have given “great

weight” to the state worker’s compensation determination.




                                           6
              Case: 13-12472     Date Filed: 02/25/2014    Page: 7 of 10


      We review the Commissioner’s legal conclusions de novo and determine

whether his final decision is supported by substantial evidence. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is defined

as “such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. We do not reweigh the evidence, make credibility

determinations, or substitute our judgment for that of the Commissioner. See id. at

1211, 1213.

      Eligibility for disability insurance benefits requires that the claimant is under

a disability. 42 U.S.C. § 423(a)(1)(E). In order to determine whether a claimant is

disabled, the Social Security Administration applies a five-step sequential

evaluation. 20 C.F.R. § 404.1520(a). This process includes an analysis of whether

the claimant: (1) is unable to engage in substantial gainful activity; (2) has a severe

medically determinable physical or mental impairment; (3) has such an impairment

that meets or equals a listed impairment and meets the duration requirements; (4) is

unable to perform her past relevant work, in light of her residual functional

capacity; and (5) cannot make an adjustment to other work, in light of her residual

functional capacity, age, education, and work experience. 20 C.F.R.

§ 404.1520(a)(4). A “severe” impairment does not necessarily indicate that a

person has a disability qualifying her for benefits because it is possible that, even

with the severe impairment, that person could still perform the work pertaining to


                                           7
              Case: 13-12472      Date Filed: 02/25/2014    Page: 8 of 10


her job after taking into consideration other vocational factors. See McCruter v.

Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (finding that “the ‘severity’ of a

medically ascertained disability must be measured in terms of its effect upon

ability to work, and not simply in terms of deviation from purely medical standards

of bodily perfection or normality”).

      Generally, “[t]he findings of disability by another agency, although not

binding on the [Commissioner], are entitled to great weight.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1241 (11th Cir. 1983). Even when an agency’s definition

of disability differs from that of social security law, if the agency’s disability

definition is construed in a similar manner as the definition of disability under

social security law, it is error for the ALJ to not give that agency’s finding of

disability great weight. Falcon v. Heckler, 732 F.2d 827, 831 (11th Cir. 1984).

      When a claimant attempts to establish disability through her own testimony

concerning pain or other subjective symptoms, she must show evidence of an

underlying medical condition, and either (1) “objective medical evidence that

confirms the severity of the alleged pain” stemming from that condition, or

(2) “that the objectively determined medical condition can reasonably be expected

to give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th

Cir. 2002). The ALJ must articulate explicit and adequate reasons for choosing to

discredit subjective testimony. Id. If the ALJ fails to articulate the reasons for


                                            8
              Case: 13-12472     Date Filed: 02/25/2014    Page: 9 of 10


discrediting subjective testimony, then, as a matter of law, the testimony must be

accepted as true. Id.

      The ALJ may consider the claimant’s daily activities when evaluating her

subjective symptoms, but a claimant’s admission that she participates in daily

activities for short durations does not necessarily disqualify her from a disability.

20 C.F.R. § 404.1529(c)(3)(i); see Lewis v. Callahan, 125 F.3d 1436, 1441 (11th

Cir. 1997) (noting that the claimant’s successful completion of a six-minute

treadmill exercise was not necessarily indicative of his ability to work, and that the

fact that he did housework and went fishing was not inconsistent with the

limitations recommended by his treating physicians).

      Under step five of the sequential evaluation process, the ALJ must determine

whether the claimant is able to perform other work that exists in the national

economy. See Wilson, 284 F.3d at 1227. If the ALJ finds that the claimant is able

to perform other work, he “must articulate specific jobs that the claimant is able to

perform, and this finding must be supported by substantial evidence, not mere

intuition or conjecture.” Id. One way in which the ALJ may determine that the

claimant is able to perform other jobs is by posing a hypothetical question to a VE

that comprises all of the claimant’s impairments. Id. The hypothetical does not

need to include any symptom alleged by the claimant that is not supported by

medical evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1270 (11th Cir.


                                           9
             Case: 13-12472     Date Filed: 02/25/2014   Page: 10 of 10


2007) (“The hypothetical need only include ‘the claimant’s impairments,’ not each

and every symptom of the claimant.” (citation omitted)).

      After considering the parties’ briefs and the record before the ALJ, we

conclude that substantial evidence supports the ALJ’ denial of Davis’s DIB and

SSA applications. First, the ALJ complied with the Remand Order. The ALJ had

ample evidence on which to conclude that Davis did not have functional

limitations of her hands notwithstanding that her bilateral carpal tunnel syndrome

is a severe impairment. He therefore was not required to include a hand limitation

in the hypothetical posed to the VE. Moreover, as the Remand Order required, he

thoroughly explained his reasons for not including a functional limitation of the

hands in his question to the VE.

      Second, the ALJ was plainly justified in giving little weight to the State of

Florida’s disability determination because all that Davis introduced was a

one-page, conclusory document acknowledging that she was receiving worker’s

compensation benefits.

      In sum, the ALJ did not err in relying on the VE’s answer regarding the

existence of jobs in the economy that Davis could perform in reaching his decision

to deny Davis’s applications.

      AFFIRMED.




                                         10